Citation Nr: 0003459	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left eye 
disability.

2.  Entitlement to service-connected for a psychiatric 
disability as secondary to service-connected back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's 
disability rating for his service-connected back disability 
to 40 percent, denied service connection for a psychiatric 
disorder as secondary to service-connected back disability, 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
left eye disability, and denied entitlement to nonservice-
connected pension benefits.  In a January 1997 letter, the 
veteran was advised of this decision and of his procedural 
and appellate rights.  In February 1997, a notice of 
disagreement was received as to the issues of service 
connection for a psychiatric disorder as secondary to 
service-connected back disability, whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a left eye disability, and entitlement to 
nonservice-connected pension benefits.  In February 1997, the 
RO granted entitlement to nonservice-connected pension 
benefits; this resolving that issue.  In February 1997, a 
statement of the case was issued on the other two issues.  In 
November 1997, a supplemental statement of the case was 
issued on the issue of service connection for a psychiatric 
disorder as secondary to service-connected back disability.  

In a November 1997 rating decision, the prior denial of 
service connection for a psychiatric disorder as secondary to 
service-connected back disability was confirmed and 
continued.  In addition, entitlement to an increased rating 
for back disability was denied.  In December 1997, a VA Form 
9 was received which addressed the issue of service 
connection for a psychiatric disorder as secondary to 
service-connected back disability; thus that document was 
accepted as a substantive appeal as to that issue.  In April 
1998, a statement from the veteran was receiving indicating 
that he was seeking an increased rating for his back 
disability.  Since this was within one year of the November 
1997 rating decision and notification thereof, this statement 
is accepted as a notice of disagreement as to that issue.  In 
August 1998, a supplemental statement of the case as to the 
issue of service connection for a psychiatric disorder as 
secondary to service-connected back disability was issued.  
In September 1998, the prior denial of an increased rating 
for back disability was confirmed and continued.  


FINDING OF FACT

An adequate substantive appeal was not received as to the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for a left eye 
disability.  


CONCLUSION OF LAW

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
left eye disability is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a January 1997 rating decision, in pertinent part, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
eye disability.  In a January 1997 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  In February 1997, a notice of disagreement was 
received and, in July 1997, a statement of the case was 
issued.  In December 1997, a VA Form 9 was received.  This 
document was received within the period which would be 
considered timely for a substantive appeal.  However, while 
this document addressed another service connection matter, it 
did not address the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a left eye disability.  

The Board finds that the VA Form 9 is inadequate to serve as 
the substantive appeal as to the new and material issue 
because the veteran simply did not address that issue.  38 
C.F.R. § 20.203 provides that a decision as to the adequacy 
of allegations of error of fact or law in a substantive 
appeal will be made by the Board.  When the Board raises the 
issue of adequacy of the substantive appeal, the appellant 
and representative, if any, will be given notice of the issue 
and a period of 60 days following the date on which such 
notice is mailed to present written argument or to request a 
hearing to present oral argument on this question.  The date 
of mailing of the notice will be presumed to be the same as 
the date of the letter of notification.  In compliance with 
this regulation, the Board sent the veteran the required 
notification in September 1999 and informed him that he had 
60 days to respond to that notice.  The veteran did not 
respond.

Thus, pursuant to 38 C.F.R. § 20.203, the veteran was given 
notice of the inadequacy of the substantive appeal and 60 
days following such notice to present a written argument or 
evidence or to request a hearing to present testimony and 
evidence on the question.  The veteran failed to respond.  
The Board has found that the VA Form 9 received in December 
1997 is inadequate to serve as a substantive appeal as to the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for a left eye 
disability.  

In light of the foregoing, the Board concludes that the issue 
of whether new and material evidence has been submitted to 
reopen the claim of service connection for a left eye 
disability is not in appellate status for lack of an adequate 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302 (b).


ORDER

The appeal is dismissed as to the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a left eye disability.


REMAND

Psychiatric Disability

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection is well-grounded.  The Board 
further notes that in claims that are not well-grounded, the 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court of 
Veterans Appeals (Court), has stated that for a claim to be 
well-grounded, there must be competent evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and competent medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In addition, the Court has also stated that when it is 
contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  In addition, secondary 
service connection may be established on the basis of 
aggravation when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In this case, the veteran has been diagnosed as currently 
having a psychiatric disability.  With regard to the medical 
nexus prong of the well-grounded test, in April and October 
1998 statements, the veteran alleged that his private 
psychiatrist, F. Joseph Whelan, M.D., had told him that his 
service-connected back disability was having a negative 
effect on his nerves.  In sum, the veteran contends that 
service connection is warranted for his psychiatric 
disability on the basis of aggravation since he alleges that 
his service-connected back disability aggravates his non-
service psychiatric disability.  

In light of the veteran's assertions that Dr. Whelan has 
stated that his service-connected back disability aggravates 
his psychiatric disability which would provide a basis for 
secondary service connection to be granted, the Board finds 
that the veteran should be provided an opportunity to contact 
his private physician, Dr. Whelan, and obtain such a 
statement as well as the supporting clinical records for such 
an opinion.  


Back Disability

As noted in the introductory portion of this decision, in a 
November 1997 rating decision, entitlement to an increased 
rating for back disability was denied.  In April 1998, a 
statement from the veteran was receiving indicating that he 
was seeking an increased rating for his back disability.  
Since this was within one year of the November 1997 rating 
decision and notification thereof, this statement is accepted 
as a notice of disagreement as to that issue.  As such, the 
RO is now required to send the veteran a statement of the 
case as to the issue of entitlement to an increased rating 
for lumbosacral strain in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should afford the veteran an 
opportunity to contact his private 
physician, Dr. Whelan, and obtain a 
statement regarding the relationship, if 
any, that exists between the veteran's 
service-connected back disability and his 
psychiatric disability.  Dr. Whelan 
should also provide the supporting 
clinical records for such an opinion.  
These records should be associated with 
the claims file.

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a psychiatric 
disability as secondary to service-
connected back disability.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

3.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to an increased rating for 
lumbosacral strain in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



